DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.
Applicant’s election without traverse of Group I, claims 1-13 and Species A in the reply filed on 9/14/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in one-to-one correspondence” in claim 6 is a relative term which renders the claim indefinite. The term “one-to-one correspondence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what one-to-one correspondence means and if it is referring to the diversion portions and the tube bodies are coupled together or the diversion portions are separately coupled to the first tube bodies?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Zhong et al. (CN 207519034).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claims 1-13, see figures 1-7 of Zhong which are the same as the current applicants figures 1-7.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9,   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (CN 104284536 hereinafter “Chu”).
With respect to claim 1, Chu discloses a cooling cabinet (Fig. 1) for cooling a to-be-cooled device, wherein the cooling cabinet comprises: a cabinet body (21); a first diversion assembly coupled to the cabinet body (Fig. 1, first assembly coupled to first inlet 111); and a second diversion assembly coupled to the cabinet body (Figs. 1-2, second assembly coupled to second inlet 122), wherein the cabinet body is configured to contain a cooling medium for at least partially immersing the to-be-cooled device (Para 0039-0040), wherein the cabinet body comprises a first diversion inlet for receiving the cooling medium (111) and a first diversion outlet (112) for discharging the cooling medium (Para 0040), wherein the first diversion assembly is coupled to the first diversion inlet and comprises a second diversion outlet for discharging the cooling medium into the cabinet body (Para 0040, 121), and wherein the second diversion assembly is coupled to the first diversion outlet (Para 0040) and comprises a second diversion inlet for receiving the cooling medium (122).
With respect to claim 4, Chu discloses the cooling cabinet according to claim 1 as discussed above. Chu also discloses wherein the first diversion assembly comprises a loop tube portion and a first diversion portion coupled to the loop tube portion (Para 0040-0043), the first diversion portion is coupled to the first diversion inlet, and at least one of the loop tube portion and the first diversion portion comprises the second diversion outlet (Para 0040-0043).
With respect to claim 5, Chu discloses the cooling cabinet according to claim 4 as discussed above. Chu also discloses wherein the loop tube portion is a rectangular loop tube structure and comprises two first tube bodies and two second tube bodies coupled to each other (Fig. 10), wherein the first diversion portion is coupled to the two first tube bodies (Fig. 1 and 10 and everything is broadly coupled within the exchanger), and wherein at least one of the two first tube bodies, the two second tube bodies, and the first diversion portion comprises the second diversion outlet (121).
With respect to claim 7, Chu discloses the cooling cabinet according to claim 5 as discussed above. Chu also discloses wherein each of the two first tube bodies is integrally formed with at least one of the adjacent two second tube bodies (Figs. 1 and 7).
With respect to claim 8, Chu discloses the cooling cabinet according to claim 5 as discussed above. Chu also discloses comprising a plurality of second diversion outlets that is uniformly spaced on a side wall of at least one of the two first tube bodies, the two second tube bodies, and the first diversion portion (Para 0040).
With respect to claim 9, Chu discloses the cooling cabinet according to claim 5 as discussed above. Chu also discloses wherein the second diversion assembly comprises a tube bank portion and a second diversion portion coupled to the tube bank portion, the second diversion portion is coupled to the first diversion outlet, and the tube bank portion comprises the second diversion inlet (Para 0007, 0018, 0040-0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 104284536 hereinafter “Chu”).
With respect to claim 2, Chu discloses the cooling cabinet according to claim 1 as discussed above. Chu also discloses the first diversion assembly is located at a top of the to-be-cooled device (Fig. 1), and the second diversion assembly is located at a bottom of the to-be-cooled device (Figs. 1-2, 120 is at the bottom).
Chu does not disclose wherein the first diversion inlet is located above the first diversion outlet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the inlet and out of Chu to have the inlet be above the outlet since it has been held that rearranging parts of an invention involves only routine skill in the art. 
With respect to claim 3, Chu discloses the cooling cabinet according to claim 1 as discussed above. Chu also discloses wherein the first diversion inlet is located below the first diversion outlet (Fig. 1, 111 is below 112).
Chu does not disclose the first diversion assembly is located at a bottom of the to-be-cooled device, and the second diversion assembly is located at a top of the to-be-cooled device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the first and second assemblies of Chu to be flipped so the first assembly is at the bottom and the second assembly is at the top since it has been held that rearranging parts of an invention involves only routine skill in the art. 
With respect to claim 6, Chu discloses the cooling cabinet according to claim 5 as discussed above. Chu also discloses wherein there are two first diversion portions coupled to the two first tube bodies in one-to-one correspondence (Fig. 1 and Fig. 7).
Chu discloses the inlets are on one side of the cabinet body (Fig. 1, inlets are all on 215) and does not disclose the two first diversion inlets are respectively disposed on two sides of the cabinet body. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the two inlets of Chu to be on two sides of the cabinet body since it has been held that rearranging parts of an invention involves only routine skill in the art. 


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763